Name: Commission Implementing Regulation (EU) 2018/888 of 21 June 2018 amending for the 287th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  European construction;  international trade
 Date Published: nan

 21.6.2018 EN Official Journal of the European Union LI 158/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/888 of 21 June 2018 amending for the 287th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 June 2018, the Sanctions Committee of the United nations Security Council decided to add two entries to the list of persons, groups and entities to whom the freezing of funds and economic resourced should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries are added under the heading Natural persons:  Myrna Ajijul Mabanza (alias (a) Myrna Adijul Mabanza, (b) Myrna Ajilul Mabanza). Date of birth: 11.7.1991. Address: (a) Basilan Province, Philippines, (b) Zamboanga City, Philippines (previous address), (c) Jeddah, Saudi Arabia (previous address), d) Daina, Saudi Arabia (previous address). Nationality: Filipino. National identification no: (a) Voter ID 73320881AG1191MAM20000, (b) Student ID 200801087, (c) Other ID 140000900032. Other information: gender: female. Date of designation referred to in Article 7d(2)(i): 18.6.2018.  Abdulpatta Escalon Abubakar (alias (a) Abdulpatta Abubakar Escalon, (b) Abdul Patta Escalon Abubakar, (c) Abdul Patta Abu Bakar. Date of birth: (a) 3.3.1965, (b) 1.1.1965, (c) 11.1.1965. Place of birth: Tuburan, Basilan Province, Philippines. Address: (a) Philippines, (b) Jeddah, Saudi Arabia (previous address), (c) Daina, Saudi Arabia (previous address). Nationality: Filipino. Passport no: (a) Philippines number EC6530802 (expires 19.1.2021), (b) Philippines number EB2778599. National identification no: (a) Saudi Arabia 2135314355, (b) Saudi Arabia 202112421. Other information: gender: male. Date of designation referred to in Article 7d(2)(i): 18.6.2018.